Citation Nr: 0605930	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-31 994	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for post operative 
residuals excision of ulnar fragment, due to injury to right 
wrist, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel



INTRODUCTION

The veteran had active service from September 1964 to August 
1967.

The matter is before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

In an August 2004 rating decision, the RO granted a separate 
evaluation for the veteran's right wrist carpal tunnel 
syndrome under 38 C.F.R. § 4.71a Diagnostic Code 8515.  This 
evaluation has not been appealed and will not be addressed at 
this time.  


FINDINGS OF FACT
1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2. The veteran is in receipt of the maximum schedular rating 
assignable for post operative residuals excision of ulnar 
fragment, due to injury to right wrist.

3. The veteran does not have ankylosis of the right wrist.

4. The right wrist disorder does not present an exceptional 
or unusual disability picture.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for post operative residuals excision of ulnar fragment, due 
to injury to right wrist, are not met. 38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5215 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran's claim for an increased rating for the right 
wrist disability was received in May 2001.  Letters to the 
veteran from the RO dated in June 2002 and November 2003 
provided the veteran the notice required under the VCAA and 
the implementing regulations.  The letters notified the 
veteran of his responsibility to submit evidence that showed 
that his right wrist condition was worse or had increased in 
severity.  The veteran was notified of what evidence, if any, 
was necessary to substantiate his claim and which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  All 
pertinent, available evidence has been obtained in this case.  
The veteran has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's post operative residuals excision of ulnar 
fragment, due to injury to right wrist, have been rated by 
the RO under the provisions of Diagnostic Code 5215.  Under 
Diagnostic Code 5215, the only available schedular evaluation 
for limitation of motion of the wrist is 10 percent for 
either the minor or major extremity, and that requires either 
dorsiflexion of less than 15 degrees or palmar flexion 
limited in line with the forearm. In this case, the Board 
notes that the veteran is presently receiving the maximum 
schedular rating available.  Therefore, a higher schedular 
rating under Diagnostic 5215 is not assignable.  The Board 
further observes that, in light of the holding in Johnston v. 
Brown, 10 Vet. App. 80 (1997), the veteran is not entitled to 
a higher rating under 38 C.F.R. §§ 4.40 and 4.45 as 10 
percent is the maximum rating available under Diagnostic Code 
5215.

  

38 C.F.R. § 4.71, Plate I (2005).

The 10 percent disability rating under Diagnostic Code 5215 
is the maximum schedular evaluation available under that 
Code.  The VA medical examinations reports of July 2002 and 
in May 2004, as well as the March 2004 report of M.P.C., Jr., 
M.D., concur that the veteran has limitation of motion of the 
right wrist causing impairment to such a degree that the 
maximum rating of 10 percent under Diagnostic Code  5215 is 
assignable.  A higher evaluation could only be awarded if 
ankylosis of the right wrist was demonstrated.  In this case, 
while the VA physician in May 2004 noted partial ankylosis of 
the right wrist, this statement conflicts with the 
physician's actual findings which described motion in the 
wrist.  

The Board has also considered the veteran's assertions in 
making this decision and considers them credible insofar as 
he described his symptoms and beliefs in the merits of his 
claim.  However, as a lay person, he is not competent to make 
medical determinations.  See e.g., Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). The clinical findings presented 
throughout the veteran's claim do not support an evaluation 
higher than 10 percent for post operative residuals excision 
of ulnar fragment, due to injury to right wrist.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The veteran is employed, although he complains 
that his wrist disability interferes with his use of the 
computer in his job.  He has not identified any specific 
factors, which may be considered to be exceptional or unusual 
with respect to the post operative residuals excision of 
ulnar fragment, due to injury to right wrist, in light of 
VA's schedule of ratings.  The veteran has not required 
frequent periods of hospitalization for his right wrist 
disability and the recent VA examination is void of any 
finding of exceptional limitation due to the right wrist 
disability beyond that contemplated by the schedule of 
ratings.  Thus, the evidence of record does not reflect any 
factor which takes the veteran outside of the norm, or which 
presents an exceptional case where his currently assigned 
ratings are found to be inadequate.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that referral 
of this case for consideration of the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating for post operative 
residuals excision of ulnar fragment, due to injury to right 
wrist is denied



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


